BLD-063                                                            NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 18-3461
                                         ___________

                              IN RE: RICHARD ADEBAYO,
                                                  Petitioner
                         ____________________________________

                        On a Petition for Writ of Mandamus from the
                  United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2-15-cr-00550-001)
                          District Court Judge: Madeline C. Arleo
                        ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   December 27, 2018
                  Before: AMBRO, KRAUSE, and PORTER, Circuit Judges

                                (Opinion filed: January 9, 2019)
                                          _________
                                           OPINION *
                                           _________

PER CURIAM

         Petitioner Richard Adebayo has filed a mandamus petition concerning the ongoing

criminal case against him in the United States District Court for the District of New

Jersey. The District Court set forth the pertinent history in its Continuance Order entered

on December 17, 2018, so we present only a brief summary. In October 2015, Adebayo

and a co-defendant, Amos Peter Agbajaife, were indicted on charges relating to wire


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
fraud and aggravated identity theft. Adebayo’s arraignment was in November 2015. In

2016, he was released from pretrial detention under certain conditions of release, but he

fled the District of New Jersey. In June 2017, Adebayo was arrested in California and

was transferred back to the District of New Jersey, and he was detained pending trial. In

October 2017, the District Court granted his motion to proceed pro se; standby counsel

was appointed. Adebayo filed a number of pretrial motions. In December 2017, at a

hearing on the motions, the District Court set a trial date of March 5, 2018, a date later

rescheduled to May 15, 2018.

       In April 2018, over Adebayo’s objection, the District Court granted the

Government’s motion for a continuance of the Speedy Trial Act from April 6, 2018 to

May 15, 2018. On May 14, 2018, Adebayo was arraigned on a superseding indictment

concerning his co-defendant Agbajaife, again on multiple charges relating to wire fraud

and aggravated identity theft. Adebayo was also charged with a count of failure to

appear. The Government filed another motion to exclude time under the Speedy Trial

Act. Adebayo filed several motions, including a motion for bond, and a motion to

dismiss the indictments and for release from custody.

       Adebayo then filed this mandamus petition. In support of his petition, Adebayo

states that his right to a speedy trial has been violated, and that pre-trial motions remain

pending in the District Court. As relief, Adebayo asks this Court to compel the District

Court to set a trial date.


constitute binding precedent.                 2
       We will deny Adebayo’s mandamus petition, because no “extraordinary

circumstances” exist to justify granting this drastic remedy. See In re Diet Drugs Prods.

Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To demonstrate that mandamus relief is

appropriate, a petitioner must establish that he has “no other adequate means” to obtain

the relief requested, and that he has a “clear and indisputable” right to issuance of the

writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Adebayo cannot make this

showing, because the District Court docket now reflects that he already has received the

relief sought. With standby counsel present on Adebayo’s behalf, the District Court held

a status conference on November 30, 2018, during which a trial date was set for January

29, 2019. 1 To the extent that Adebayo seeks redress on his claim of a Speedy Trial Act

violation, this type of argument may be raised on a direct criminal appeal. Mandamus

must not be used as a substitute for an appeal. See In re Kensington Int’l Ltd., 353 F.3d

211, 219 (3d Cir. 2003).




1
 In addition, a response date for motions was set for December 20, 2018, and a motions
hearing was scheduled for January 8, 2019.
                                            3